In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00063-CV




        IN THE INTEREST OF J.K.V., A CHILD




        On Appeal from the 307th District Court
                Gregg County, Texas
            Trial Court No. 2014-873-DR




      Before Morriss, C.J., Moseley and Burgess, JJ.




                            1
                                                  ORDER

                                                     ORDER

         Mother appeals from the termination of her parental rights to J.K.V.1 The reporter’s record

in this accelerated appeal was filed September 14, 2015, and the clerk’s record was filed September

15, 2015, making Mother’s brief originally due October 5, 2015. This deadline was extended once

by this Court on Mother’s motion, resulting in the most recent due date of October 26, 2015.

Mother has now filed a motion seeking abatement of the appeal, or, in the alternative, a second

extension of her briefing deadline.

         To support her request for abatement, Mother advises that she was the subject of

termination proceedings involving two children: (1) J.K.V., the child involved in this appeal, and

(2) K.V., the child involved in the appeal pending before this Court under our cause number 06-

15-00067-CV styled In the Interest of K.V., a Child. These matters were severed from one another

in the trial court, and Mother requests that we abate this matter or otherwise delay the briefing

schedule so that the two termination proceedings can be, in effect, rejoined for purposes of appeal.

According to Mother, both appeals “will contain identical or substantially similar issues for this

court to consider on appeal.”

         This appeal is accelerated by statute, see TEX. FAM. CODE ANN. § 109.002(a) (West 2014),

and under Rule 6.2(a) of the Texas Rules of Judicial Administration, we are required, “so far as

reasonably possible, [to] ensure that the appeal is brought to final disposition” within 180 days of


1
 In keeping with the spirit of Rule 9.8(b)(2) of the Texas Rules of Appellate Procedure and to protect the identity of
the minor child that is the subject of this appeal, we will refer to the appellant as “Mother” and to the child with the
initials “J.K.V.” See TEX. R. APP. P. 9.8(b)(2).
the date the notice of appeal was filed, see TEX. R. JUD. ADMIN. 6.2. Further, we note that these

two proceedings were severed from one another for purposes of trial.               In light of these

considerations, we feel the best course of action is to allow these appeals to proceed independently

under their own timetables. Consequently, Mother’s motion to abate the appeal is overruled.

       Guided by the same considerations noted above, we also overrule Mother’s second motion

for an extension of the briefing deadline in this appeal. By this order, we set the final deadline for

filing Mother’s appellate brief as November 10, 2015, which gives her the fifteen days she

requested in her motion. Should Mother fail to file a brief within the time allotted, this appeal may

be abated to the trial court for the appointment of new counsel or dismissed for want of prosecution.

See TEX. R. APP. P. 38.8(a), 42.3.

       IT IS SO ORDERED.

                                                      BY THE COURT

Date: November 3, 2015